101 F.3d 691
Rafael Oberti, By Parents Carlos Oberti, Jeanne Obertiv.Board of Education of Borough of Clementon School District,William Sherman, as Superintendent of School District ofBorough of Clementon, Steven K. Leibrand, James P. Dailey,Sara A. Parazino, Roberth H. Moran, James D. Murray, IreneJ. Buchalter, Harry F. Gahm, Earl F. Hettel, Ora LeeWooster, III, William Norcross, as Members of Board ofEducation of Borough of Clementon
NO. 95-5674
United States Court of Appeals,Third Circuit.
Oct 21, 1996

Appeal From:  D.N.J., No. 91-cv-02818,
Gerry, J.


1
AFFIRMED.